Citation Nr: 0432632	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-12 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
(GI) disease, to include dyspepsia, gastroesophageal reflux 
disease (GERD), and/or irritable bowel syndrome (claimed as a 
stomach disorder), secondary to medications taken for the 
service-connected right ankle and left knee disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
2002, by the Columbia, South Carolina, Regional Office (RO).

In his substantive appeal (VA Form 9), received in April 
2003, the veteran requested a hearing before Decision Review 
Officer (DRO) at the RO.  A July 2003 DRO Conference Report 
indicates that the veteran elected to have an informal 
conference with the DRO hearing officer rather than testify 
at a personal hearing.  

The issue of entitlement to service connection for a GI 
disorder secondary to the use of medications for service-
connected disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's currently diagnosed low back disorder, to 
include degenerative arthritis of the lumbar spine, began 
during his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a low 
back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).  
During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for a low back disorder, there is no need to 
discuss VA's compliance with the VCAA.  


Factual background.  The veteran had more than 7 years of 
active military service, almost all this time as an 
infantryman.  Among the awards he received were the Kuwait 
Liberation Medal, the Combat Infantryman Badge, and a 
Parachutist Badge.  The records also indicate that the 
veteran received airborne training.  The service medical 
records show that the veteran was seen in January 1990 for 
complaints of pain in the left knee since October 1989, 
following a hard landing while performing a jump in airborne 
school.  In 1993, the veteran noticed a mass located on the 
anterolateral aspect of his right leg; he stated that the 
mass appeared when he performed strenuous physical 
activities.  He was diagnosed with herniation of muscle 
through the fascia over the lateral compartment of the right 
leg.  A medical evaluation board determined that the veteran 
was medically unacceptable for continued service because of 
physical disabilities and he was released from service at the 
end of July 1996. 

Service connection has been established for right ankle and 
left knee disabilities.

VA progress notes reflect that in September 1998, a history 
of chronic back pain was noted.  The veteran was seen in 
February 1999 with complaints of pain in the lower back.  
Examination revealed mild tenderness to palpation, right 
lower spine.  The veteran was seen in November 1999, for a 
follow up evaluation of his low back pain, left knee pain, 
and right ankle pain.  The assessment was degenerative joint 
disease.  In January 2001, mild low back pain was noted. 

VA medical records show that the veteran was seen for 
evaluation and management of his chronic low back pain in 
October 2002.  Following a physical evaluation, the 
assessment was chronic low back pain, secondary to 
degenerative changes, aggravated by abnormal gait.  The 
examiner stated that it was his opinion that the veteran's 
back pain and changes were maintained and aggravated by his 
ankle and knee pathology (abnormal gait, decreased in 
activity level and weight gain as a result of his lower 
extremity pain). 

The veteran was afforded a VA examination in August 2003, at 
which time he complained of low back pain.  The veteran 
reported that his low back pain began during his military 
service.  The pain had initially been mild, but the pain had 
worsened over the more recent years.  He had normal spinal 
curvature.  His posture and gait were normal.  Flexion of the 
lumbar spine was to 90 degrees, and extension was 22/30 
degrees.  Rotation to the right was 80 degrees and to the 
left was 75 degrees with mild pain.  Lateral motion to the 
right was 50 degrees, and lateral motion to the left was 45 
degrees with pain at 40 degrees.  Sensation was intact to 
pinprick, light touch and vibratory sensation.  Motor 
strength was 5/5 throughout without any muscular atrophy.  
Deep tendon reflexes were 2+ and symmetrical, biceps, 
triceps, bilateral knee jerks and ankle jerks.  X-ray study 
of the lumbar spine revealed facet joint degenerative change 
at L5-S1 on the right side which is extensive.  The diagnosis 
was degenerative arthritis, lumbosacral spine.  

In an addendum to the above examination, dated in December 
2003, the examiner stated that degenerative arthritis is not 
likely secondary to ankle arthralgia or patellofemoral pain 
syndrome of the left knee, and it is not likely related to 
the other service-connected disabilities.  The examiner also 
stated that while the exact etiology of the veteran's lumbar 
spine disease is unclear, it is at least as likely as not 
secondary to strenuous physical activity, which he may have 
incurred during his active duty.


Legal analysis.  Service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  If all the evidence is in 
relative equipoise, the benefit of the doubt should be 
resolved in the veteran's favor, and the claim should be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Service medical records do not document any low back injury 
during the veteran's period of active duty.  However, the 
service medical records reflect that the veteran attended 
Airborne School and was awarded the Parachutist Badge.  He 
sustained a left knee injury while in airborne training in 
1989 as the result of a hard landing.  Service connection has 
been established for left knee and right ankle disabilities.  
VA treatment records reflect complaints of chronic low back 
pain in September 1998 and thereafter.  The veteran has 
reported that the low back pain began prior to his release 
from service at the end of July 1996.  One VA physician has 
stated that the veteran's chronic low back pain is secondary 
to, or aggravated by, an abnormal gait caused by his service-
connected left knee and right ankle disabilities.  Another VA 
physician has offered his opinion that while the exact 
etiology of the veteran's lumbar spine disease is unclear, it 
is at least as likely as not secondary to strenuous physical 
activity during his active duty.  There is no opinion to the 
contrary regarding the etiology of the veteran's low back 
disability.  In this regard, the Board notes that service 
connection does not require certainty, but only that the 
evidence is in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In light of the veteran's activities during service as an 
infantryman with airborne training, his report of in-service 
back symptoms and continuing back symptoms after service, his 
current diagnosis of degenerative arthritis of the lumbar 
spine, and the opinions of VA physicians which link the back 
symptoms to events in service and service-connected 
disabilities, the evidence is at least in equipoise as to 
whether the veteran's current back disorder is a result of 
active service.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that service connection for a low back 
disorder is warranted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a low back disorder is granted.  


REMAND

In this case, the veteran maintains that he developed 
gastrointestinal problems as a result of the medications 
prescribed for his service-connected right ankle and left 
knee disorders.  

Service medical records show that the veteran complained of, 
and was treated for, right ankle and left knee pain; he was 
prescribed Motrin and Indocin for the pain.  The service 
medical records indicate that the veteran was seen in July 
1992, with complaints of three episodes of hematemesis after 
drinking beer; he was diagnosed with alcohol gastritis.  
There are no complaints or diagnosis of, or treatment for a 
stomach disorder in service.  On the occasion of a VA 
examination in November 1998 for evaluation of the veteran's 
left knee and right ankle disorders, it was noted that he was 
currently taking Naprosen, Tylenol, Tagamet, and Bufferin.  

Received in June 2000 were VA treatment records, dated from 
August 1997 through May 2000, which show that the veteran 
received clinical evaluation for a right ankle and left knee 
disorder; these records also show that the veteran was 
prescribed Naproxen and Tagamet for pain caused by his 
orthopedic disorders.  When seen in December 1997, the 
veteran indicated that he stopped using Naproxen due to GI 
distress.  During a clinical visit in November 1998, the 
veteran complained of dyspepsia when he takes the Naproxen; 
the assessment was dyspepsia.  In January 1999, the veteran 
was again diagnosed with dyspepsia; he was advised to take 
Ibuprofen.  

By a rating action in July 2001, the RO determined that 
dyspepsia was caused by Naproxen, and the veteran had stopped 
taking that medication; therefore, his condition was acute 
and transitory, without any permanent residual disability.  

However, received in January 2002 were VA treatment reports, 
dated from January 2000 to January 2002, which show current 
diagnosis of GERD, peptic ulcer disease, and gastritis.  
Among these records is the report of a gastroenterology 
consultation, dated in March 2001, during which the veteran 
reported intermittent and chronic diarrhea since he had 
surgery for lower extremity injuries.  He described upset 
stomach, loose stool and occasional reflux.  He indicated 
that he has noticed a worsening of his GI symptoms with 
increase of his pain medications.  He had been switched from 
NSAIDS to Ultram for his neuropathy, and had noticed an 
improvement in his symptoms.  The assessment was probable 
drug related dyspepsia.  

The veteran was afforded a VA examination in August 2003, at 
which time he indicated that he began experiencing back pain 
in service; he stated that he had been treated with a high 
dose of Motrin.  Following a physical evaluation, the 
pertinent diagnoses were antral gastritis and duodenitis.  In 
an addendum to the August 2003 VA examination, dated in 
September 2003, the VA examiner stated "the chronic use of 
high dose non-steroidal anti-inflammatory agent could cause 
gastrointestinal irritation and even contribute to ulcer 
disease, especially if used without concurrent 
gastrointestinal protective agents, such as misoprostol or 
proton pump inhibitors; Tagamet, being an H2 blocker, does 
not fall into either of those categories."  

The Board notes that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
use of the word "could" makes the opinion of the VA examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  

The current record, then, does not contain sufficient medical 
evidence of a nexus between the veteran's current 
gastrointestinal disorders and medications prescribed for his 
service-connected right ankle and left knee disorders.  Since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  So a more definitive 
medical nexus opinion is needed concerning this to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board further notes that while the RO denied the claim 
under the provisions of 38 C.F.R. § 3.310, it does not appear 
that consideration was given to the question of aggravation 
of a nonservice-connected disability (stomach disorders) by a 
service-connected disability (right ankle and left knee 
disorders) under the holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  In that case, the United States Court of Appeals 
for Veterans Claims (Court) held that service connection may 
be granted on a secondary basis where a service-connected 
disability is aggravating a nonservice-connected disability.  
Accordingly, the RO should consider the issues of secondary 
service connection under the holding in Allen.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
stomach disorders since his discharge 
from service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
that have not been previously secured and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
gastrointestinal examination.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
identified gastrointestinal disorder is 
proximately due to or the result of 
medications taken for a service-connected 
disorder.  If the response is negative, 
the examiner should also comment on 
whether it is at least as likely as not 
that any identified gastrointestinal 
disorder not caused by the medication is 
aggravated by those medications.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claims.  
Consideration should also be given to 
whether any identified stomach disorder 
is proximately due to or the result of, 
or being aggravated by the medications 
taken for a service-connected disorder.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



